DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ANH NGUYEN,
                                Appellant,

                                    v.

                WEISS, HANDLER, & CORNWALL, P.A.,
                            Appellee.

                              No. 4D21-3069

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley C. Zuckerman, Judge; L.T. Case No.
502018CA002791.

  Melissa Alexis Chluski of Melissa Alexis Chluski, P.A., Boca Raton, for
appellant.

  Henry B. Handler, David K. Friedman, and Harry Winderman of Weiss,
Handler & Cornwell, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.